Case 2:19-cr-20733-MOB-APP ECF Nauéa:fileg M2sgQe1@,isdnage!D. Ire Baae: 193.406.9696

Special Agent: Jessica Sumyk, FBI Telephone: (313) 965-2323

UNITED STATES DISTRICT COURT |
’ for the
Eastern District of Michigan

AO 91 (Rev. LEA 1) » Criminal Complaint

United States of America
v. : Case: 2:19-mj-30516
Tory Michael Anderson . __ Assigned To : Unassigned
| Assign. Date : 9/30/2019

Description: CMP USA v. ANDERSON (SO)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

in the county of Wayne in the

 

On or about the date(s) of
Eastern District of Michigan , the defendant(s) violated:
Offense Description

Code Section
18 USC Section 1591 Sex Trafficking of a Minor
Possession and Receipt of Child Pornography

18 USC Section 2252

This criminal complaint is based on these facts:

See attached Affidavit.

Continued on the attached sheet.

 

A pz) 4Z..

Complainant’s signature

| \ Jessica Sumyk, Special Agent, FBI
Printed name and title

Sworn to before me and signed in my presence. © >

Judge’s signature

Date: Septenrber 30, 2019
R. Steven Whalen, United States Magistrate Judge

City and state: Detroit, Michigan
Printed name and title

 
{

Case 2:19-cr-20733-MOB-APP ECF No. 1 filed 09/30/19 PageID.2 Page 2of11

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
INTRODUCTION

I, Special Agent Jessica Sumyk, swear and affirm as follows:

1.

I am employed as a Special Agent of the Federal Bureau of Investigation and
have been for approximately five years. I am currently assigned to the
Southeast Michigan Trafficking and Exploitation Crimes (SEMTEC) Task
Force. I am responsible for conducting and assisting in child exploitation
investigations, including the sex trafficking of minors, and other crimes
against children. I have participated in the execution of multiple search
warrants and arrests relating to crimes against children. I have consulted with
numerous other SEMTEC agents, including those that have worked on human
trafficking investigations for many years.

This affidavit is made in support of an application for a criminal complaint
and arrest warrant for TORY MICHEAL ANDERSON (DOB 7/XX/1987)
for violations of 18 U.S.C. § 1591 (Sex Trafficking of a Minor), and IS US.C.
§ 2252 (Possession and Receipt of Child Pornography).

PROBABLE CAUSE

On July 17, 2019, during an undercover operation, members of SEMTEC

came into contact with an adult female (Adult Victim 1 or AV-1) at the
Case 2:19-cr-20733-MOB-APP ECF No. 1 filed 09/30/19 PagelD.3 Page 3 of 11

| Gemini Motel, 25025 Plymouth Rd., Redford, MI. SEMTEC agents and °
officers interviewed AV-1, who provided information about TORY
MICHAEL ANDERSON. AV-1 stated that ANDERSON had trafficked her
for commercial sex in the recent past. AV-1 had a tattoo on the left side of
her neck that said “TORY.” AV-1 explained that ANDERSON made all of
his “girls” get a tattoo on their body as a way of branding them.

A, On July 26, 2019, members of SEMTEC came into contact with another adult

female (Adult Victim'2 or AV-2) at the Travelers Inn Motel, 9939 Telegraph
Rd., Redford, MI during a similar undercover operation. AV-2 has a tattoo

‘on the side of her forehead that says “Tory.” SEMTEC agents/officers
attempted to interview AV-2 but she was hesitant to provide information,
especially when asked about the tattoo. AV-2 stated “Tory” visited her daily
but did not provide any additional details.

5. After speaking with AV-1 and AV-2, FBI agents searched ANDERSONS’S
name through various law enforcement networks and learned that
ANDERSON had police contact, on more than one occasion, witha juvenile
female (Minor Victim 1 or MV-1). Iam familiar with MV-1 because she was
recovered by SEMTEC before in a previous human trafficking investigation

and case. MV-1 is currently 17 years old.
~ Case 2:19-cr-20733-MOB-APP ECF No. 1 filed 09/30/19 PagelD.4 Page 4 of 11

-

6. A police report that mentions ANDERSON and MV-1 included MV-1’s
phone number, XXX-XXX-4535. Using investigative techniques,
agents/officers searched MV-1’s phone number and found hundreds of
advertisements for commercial sex. The photographs in the advertisements
include MV-1’s face. SEMTEC TFO Carriger readily identified her as MV-1
by looking at those photographs. Advertisements listing this phone number
spanned from March 25, 2019 through June 12, 2019.

7. Using one of the photographs from the advertisements from XXX-XXX-
4535, TFO Carriger found current advertisements for MY-1, who was using
a new phone number XXX-XXX-2969. The more recent advertisements had
some of the same photographs, as well as some new, and also showed MV-
1’s face. TFO Carriger was able to identify her in the advertisements under °
the XXK-XXX-2969 number as well. TFO Carriger also could see in the
advertisement photographs that she had a tattoo on the side of her face that
said “Tory.”

8. Using an advertisement posted on September 3, 2019 at 3:56am, on
megapersonals.com, TFO Carriger responded to the advertisement as an
online covert employee (OCE). As an OCE, TFO Carriger sent a text message
in an attempt to set up an undercover “date” with MV-1 50 that she could be |

recovered. A person responded to my text message using the XXX-XXX-
3
Case 2:19-cr-20733-MOB-APP ECF No.1 filed 09/30/19 PagelID.5 Page 5of11
\

10.

2969 phone number and proceeded to set up the “date.” Another undercover
officer and member of SEMTEC continued conversation with the person, who
ultimately directed him to the Super 8 Motel, 20445 Erin St., Roseville, MI,

room 119.

’ The undercover officer went to the location and made contact with a female

at room 119, who was identified as MV-1. Members of SEMTEC set up

surveillance at the motel. As soon as the undercover officer and the MV-1
negotiated a commercial sex encounter, the undercover employee gave a

signal to the agents/officers on surveillance. As an “entry team” entered the

- motel to secure the safety of the undercover officer, a male was seen leaving

the motel and entering a white Dodge Durango, bearing Michigan registration
DXQ0137. The male started the vehicle and started to back up as he watched
the entry team move in towards the hotel. The male backed right into a
stationary, parked, FBI government vehicle.

SEMTEC officers made contact with the driver of the vehicle, who was
identified as ANDERSON. TFO Quinn could smell alcohol. A records check
revealed that ANDERSON is currently on parole. During the encounter with
ANDERSON, SEMTEC officers located $1,508 in United States Currency in

Anderson’s left front pocket. |
Case 2:19-cr-20733-MOB-APP ECF No.1 filed 09/30/19 PagelD.6 Page 6 of 11

11.

12.

13.

TFO. Duffin went to the front desk of the motel and spoke with thei manager
about Room 119 (where the undercover “date” took place). The manager told
TFO Duffin that a male with dreads (matching ANDERSON’s description)
had just come to the front desk and tried to switch rooms119 and 207 into his
name, but was unable to do so because he did not have proper identification.
Agents/officers recovered MV-1 from room 119 and confirmed her identity.
Since roony 207 was rented by the same person, agents/officers went there.
Agents/officers encountered AV-2 in the room. Agents/officers also
encountered another female (Adult Victim 3 or AV-3) who was seen walking
down the stairwell towards room 119. MV-1, AV-2, and AV-3 were all
transported to Roseville police department and subsequently interviewed.
SA Conolly and TFO Strunk interviewed AV-2, who provided the following
information: |
a. AV-2 had been working with as a prostitute for ANDERSON for
approximately one year. She stated she was the first to have “Tory”
“tattooed on her. She also stated that ANDERSON kept the money she
made from commercial sex acts, but bought her anything she wanted.
b. AV-2 spoke about a recent incident where she was in a vehicle with
MV-1 and ANDERSON. MV-1 and ANDERSON were arguing.

ANDERSON became violent with MV-1 and pushed her out of the
: 5
14.

- Case 2:19-cr-20733-MOB-APP ECF No.1 filed 09/30/19 PagelD.7 Page 7 of 11

moving vehicle. MvV-1 sustained road-rash injuries to her leg and
buttocks.
MV-1 provided written consent to search her cellular phones to SA Conolly.

\

MV-1 provided the passcode to SA Conolly for her iPhone and stated that
ANDERSON was stored in her r phone as “Hubby.” TFO Carriger completed
an examination of both MV- Y s cellular phones. ‘TFO Carriger reviewed the
report of the examination of MV-1’s iPhone and noted the following
information:

a. There are 7,101 SMS (or short-message-service) messages between |
MV-1 and ANDERSON, starting on approximately July 19, 2019. The — |
majority of those SMS messages discuss commercial sex dates. MV-1
repeatedly tells ANDERSON when she has | a date on the way, how

~ much the date i is paying, when the date is at the room, and when the
date lee leaves. ANDERSON ‘ypreally acknowledged t the SMS messages
by responding “ok.”

b. The following conversation was between ANDERSON and MV-1 on

 

 

August 8, 2019:.
MV-1 “I’m riding by the victory/Baymont rn”
: “That fed ass place”
MV-1 .

 

 

 

 
Case 2:19-cr-20733-MOB-APP ECF No.1 filed 09/30/19 PagelD.8 Page 8 of 11

 

 

 

 

 

ANDERSON |“ Yes” ,
| MV-1 “this turing into a fed city” :
‘ “Prfr”

MV-1
| Fime 2 gtfo”

ANDERSON |)

: “Frfr”
ANDERSON |

 

 

 

 

The conversation continues;

 

 

 

 

 

 

 

; “Uy tt b re
ANDERSON gotta bo
“Yea”
MV-1
MV “Th re ality”
MV-1 “My birthday not here y et” :
“And I can’t put you in that predicament”
MV-1 i 12
| “Yesss”
| ANDERSON
. “A t 3
ANDERSON acis

 

 

 

 

The conversation continues again;

 

* still gotta b ot”
ERSON U still gotta b o

 

“T know can’t risk it”
MV-1

 

 

 

 
Case 2:19-cr-20733-MOB-APP ECF No. 1 filed 09/30/19  PagelD.9_ Page 9 of 11
i 7 \

j
/

 

 

 

~ | “Lmao”
| ANDERSON
MV-1 “Im gonna be missing you”
MV-1 Tk it gotta happen tho”

 

"| “] father miss u than deal with the REAL
ANDERSON ~ | problems”

 

“Yea I agree Daddy and You gotta come up
MV-1 with different.cities tho and good thing my
‘birthday coming up tho”

 

 

 

 

c. Ina SMS message conversation dated August 28, 2019, ANDERSON

\

 

 

 

 

ae and MV-1 argued through text:
“T refuse to be some hoes ran out and still —
MV-1 | hoeing at 30”
“NO”
| ANDERSON
“TJ 17”. . f
ANDERSON ( a J
S at 9 " :
ANDERSON “P

 

| “By the time u 19 we will have workers
ANDERSON _| across the country”

 

~ | “Me and u can do it”
ANDERSON pm

 

 

 

 
Case 2:19-cr-20733-MOB-APP ECF No.1 filed 09/30/19 PagelD.10 Page 10of11

15.

vd, After those conversations acknowledging MV -1’s age, ANDERSON
continued to speak to MV-1 about the commercialized sex dates MV-
1 was doing.

e. Through an MMS (multimedia message service), on August 17, 2019,
MV- 1 sent ANDERSON five photographs of her standing i in aroom
completely naked. Three of the five photographs expose MV-1’s .
vagina and breasts. The other two photographs depict MV-1 covering
her vagina by rotating her legs slightly.

f. MV-1’s phone also contained saved photographs of her buttocks and

_ leg after she was pushed from the vehicle by ANDERSON. Those
photographs depict injuries. There was an SMS conversation around
the time those photographs about how MV-1 received treatment at

Beaumont Hospital. When an officer/agent asked about her injuries,

she stated she fell out of a car.

On September 4, 2019, TFO Carriger used a cellular phone to call the

number MV-1 had stored as “Hubby” in her phone. The cellular phone
which was recovered in the cupholder/center console of the Dodge Durango
Anderson was driving on September 3, 2019 when he ran into the FBI
vehicle, rang and displayed the number TFO Carriger called from. Also, |

another search of law enforcement networks showed that ANDERSON gave
: 9 -
Case 2:19-cr-20733-MOB-APP. ECF No. 1 -filed 09/30/19 PagelD.11 Page 11 of 11

the phone number of this same phone, XXX-XXX-0216, to Southfield

police on June 4, 2019 and Eastpointe police on September 1, 2019.

CONCLUSION
16. For the reasons set forth above, I believe probable cause exists that TORY
MICHAEL ANDERSON, did violate 18 U.S.C. § 1591 (Sex Trafficking of

a Minor) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography).

Learnt

Jessica $ yk a

Speci Agent
Federal Bureau of Investigation

Sworn to and subscribed in my presence on September 30, 2019.

=

R. STEVEN WAS
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

 

10
